DETAILED ACTION
This Office Action is in response to RCE filed on September 29, 2022. 
In the instant amendment, claims 1 and 11 are independent claims; claims 1-20 are previously presented.
Claims 1-20 has been examined and are pending. This Action is made NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.

Response to Argument
On page 7 of remarks of 09/29/2022, applicant states that the peak width cited on page 635 of Umass does not accurately reflect time to generation of a data point. Umass describes that the analog output for the FPD can be presented at either of two speeds. The faster speed allows for minimum peak widths of 0.004 minutes, while the standard speed allows peak widths of 0.01 minutes. This period reflects the amount of time for the flame photometric detector (FPD) of Umass to accurately detect a peak (i.e., the electrometer data rates, or how fast a detector can collect/record data points). Examiner disagrees. “Analog output for the FPD can be presented at either of two speeds (faster speed and standard speed)” correspond to speeds (faster speed and standard speed) of data generation/output of the FDP. The period of 0.004 minutes and 0.01 minutes does NOT reflect the amount of time for the flame photometric detector (FPD) of Umass to accurately detect a peak (i.e., the electrometer data rates, or how fast a detector can collect/record data points). Peak widths of either 0.004 minutes or 0.01 minutes are caused by speeds (faster speed and standard speed) of data generation/output of the FDP.

On page 8 of remarks of 09/29/2022, applicant states that none of the cited references teach or suggest an instrument having the capability to complete the collection and desorption modes in 30 seconds or less, as required by claim 11. Examiner disagrees. 

Umass teaches a concept of: electrometer data rates, wherein analog output (or data generation) for FPD (Flame Photometric detector) can be presented at either of two speeds i.e. faster speed and standard speed (page 635).
Since Sy teaches if the collection time was 8 sec and the desorb and analysis time was 2 sec (col.4, lines 53-54) and Sy further teaches an issue that need to be solved: an important characteristic of testing cost and a personnel screening portal is that it operate sufficiently fast so as not to significantly impede the flow of people going through it. Current portals operate with a sampling interval of about 10-15s from one person to another. This is much longer than the interval of about 4-6 s for which standard metal detectors are capable. Methods to improve the sampling interval of a vapor/particle detecting portal are highly desirable (col.2, lines 7-22 of Sy), and since page 635 of Umass further states that if you are using fast peaks feature, integrator must be fast enough to process data coming from the GC, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sy with concept teachings of Umass to include an air sampling device comprising: a first unit and a second unit, the first unit and the second unit each being capable of alternating between a collection mode and desorption mode, each unit being in an opposite mode from the other, and the first and second unit working in conjunction with each other so that the device generates a data point in thirty seconds or less. This is important for a personnel screening portal is that it/device operate sufficiently fast so as not to significantly impede the flow of people going through testing process, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges i.e. the device generates a data point in thirty seconds or less involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Furthermore, it is obvious for one having ordinary skill in the art to modify Sy with concept teachings of Umass to include an air sampling device comprising: a first unit and a second unit, the first unit and the second unit each being capable of alternating between a collection mode and desorption mode, each unit being in an opposite mode from the other, and the first and second unit working in conjunction with each other so that the device generates a data point in thirty seconds or less, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. a personnel screening portal is that it/device operate sufficiently fast so as not to significantly impede the flow of people going through testing process) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

Note that applicant did not address Examiner’s motivations pointed out on pages 4-5 of the most recent office action mailed 03/29/2022. 

Furthermore, (in an alternative rejection), Kendler teaches a concept of: sampling and detecting/analyzing a fluid sample (fig.1a-1b) utilizing a port switch valve 34 (fig.1a-1b), a desorbing mechanism ([0151-0152]), a main column 30 (fig.1a-1b), a flame photometric detector ([0169], fig.1a-1b).
	Kendler further teaches wherein port switch valve of the first unit (or device 10) includes a plurality of ports (fig.1a-1b) (as recited in claim 13); wherein when the first unit (or device 10) is in the collection mode, the plurality of ports are in a first configuration (fig.1a), and wherein when the first unit (device 10) is in the desorption mode, the plurality of ports are in a second configuration (fig.1b) (as recited in claim 15). 
Kendler further teaches a typical duration of one cycle of operation of device 10 is a few seconds ([0135]).
Since Sy teaches if the collection time was 8 sec and the desorb and analysis time was 2 sec (col.4, lines 53-54) and Sy further teaches an issue that need to be solved: an important characteristic of testing cost and a personnel screening portal is that it operate sufficiently fast so as not to significantly impede the flow of people going through it. Current portals operate with a sampling interval of about 10-15s from one person to another. This is much longer than the interval of about 4-6 s for which standard metal detectors are capable. Methods to improve the sampling interval of a vapor/particle detecting portal are highly desirable (col.2, lines 7-22), and since Kendler further teaches a typical duration of one cycle of operation of device 10 is a few seconds ([0135]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sy with concept teachings of Kendler to include an air sampling device comprising: a first unit and a second unit, the first unit and the second unit each being capable of alternating between a collection mode and desorption mode, each unit being in an opposite mode from the other, and the first and second unit working in conjunction with each other so that the device generates a data point in thirty seconds or less (as recited in claim 11). This is important since short durations are favored from stand point of speed ([0135]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges i.e. the device generates a data point in thirty seconds or less involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Furthermore, it is obvious for one having ordinary skill in the art to modify Sy with concept teachings of Kendler to include an air sampling device comprising: a first unit and a second unit, the first unit and the second unit each being capable of alternating between a collection mode and desorption mode, each unit being in an opposite mode from the other, and the first and second unit working in conjunction with each other so that the device generates a data point in thirty seconds or less, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. a personnel screening portal is that it/device operate sufficiently fast so as not to significantly impede the flow of people going through testing process) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Note that applicant also did not address Examiner’s motivations pointed out on pages 7-9 of the most recent office action mailed 03/29/2022. 

On page 9 of 09/29/2022, applicant states that coating of Lucas would be extremely inefficient when used in the presently claimed application and would not be able to reproducibly collect a sample of a known volume. This is again due in part to the different FPDs and GCs, and the different sampling needed for each. Examiner disagrees because this is applicant’s pure opinion. Reference of Lucas does NOT state the coating of Lucas would be extremely inefficient when used in the presently claimed application and would not be able to reproducibly collect a sample of a known volume.

On page 9 of 09/29/2022, applicant states that the Office has not made a prima facie showing of obviousness in relation with “a cylindrical tube in a C-shape”. Examiner disagrees. 

Fine teaches a concept of: explosives vapor detector of the invention may readily be utilized in systems other than the above-described walk-through explosives vapor detection system. For example, a vehicle “sniffer” for inspecting vehicles passing a checkpoint may include one or more flexible hoses each having a pre-concentrator (col.13, lines 47-52: flexible hoses suggest that flexible hose(s) are capable to be bent; bending hose(s) having a pre-concentrator, wherein the bending hose(s) can form C-shape hose(s) or tube(s) in a broadest sense).

	Since Lucas further teaches that a capillary tube 10 that is formed in to a desired shape and that may be heated (abstract of Lucas) and since flexible hoses of Fine suggest that flexible hose(s) are capable to be bent; bending hose(s) having a pre-concentrator, wherein the bending hose(s) can form C-shape hose(s) or tube(s) in a broadest sense (see col.13, lines 47-52 of Fine), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify cylindrical pre-concentrator tube of modified Sy with concept teachings of Fine to include cylindrical pre-concentrator tube curved in a C-shape or any other desired shapes including i.e. C-shape. This is important to quickly and easily sniff various parts of a vehicle such as the trunk, engine compartment, and under portions, thus eliminating slow physical (manual) searches. Also, the explosives vapor detector can readily be incorporated into an air monitoring system of a building—e.g., as an ultrasensitive instrument which continuously sniffs the air-handling system of a building (col.13, lines 55-61) since a change in the shape of a prior art device (i.e. cylindrical pre-concentrator tube) is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to ensure cylindrical pre-concentrator tube can fit into various/different sizes and shapes of sensor/device/chromatography housing/system) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Note that applicant also did not address Examiner’s motivations pointed out on pages 6 and 10-11 of the most recent office action mailed 03/29/2022. 

On pages 9-10 of remarks of 09/29/2022, applicant states that applicant provides evidence of commercial success of the claimed invention, a long-felt and unresolved need in the industry, and evidence of failure of others. Examiner has considered these evidence provided by the applicant. Examiner emphasizes that the evidence provided by the applicant does not negate the obviousness rationale and/or motivations pointed out on pages 6 and 10-11 of the most recent office action mailed 03/29/2022. 

On page 11 of 09/29/2022, applicant states that the latter disclosure of (i.e. the cycle is typically from about 4-5 minutes, with 1-2 minutes relegated for collecting the chemical and 2-3 minutes for providing enriched fluid sample to the detector); the latter disclosure is much more concrete than “a few seconds,” which could mean anywhere from 3 seconds to 300 seconds. Examiner disagrees because this is applicant’s pure opinion. Applicant’s argument is irrelevant since Examiner relies on concept of Kendler, which teaches a typical duration of one cycle of operation of device 10 is from a few seconds ([0135] of Kendler). Hence, Kendler simply teaches a device capable of producing a data point in 30 seconds or less.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Syage – US 7401498 (hereinafter “Sy”) and further in view of Umass (Non patent literature from University of Massachusetts Amherst: The Flame Photometric Detector) (Hereinafter “Umass”), and further in further view of Lucas - US 8117896 and Fine – US 10113983.

As to claim 11, Sy teaches an air sampling device comprising: a first unit and a second unit, the first unit and the second unit each being capable of alternating between a collection mode and desorption mode, each unit being in an opposite mode from the other, and the first and second unit working in conjunction with each other (col.4, lines 17-23 and fig.4: first stage preconcentrator corresponds to “a first unit”; second stage preconcentrator corresponds to “a second unit”).
	Sy does not explicitly teach the device generates a data point in thirty seconds or less. 
	Umass teaches a concept of: electrometer data rates, wherein analog output for FPD (Flame Photometric detector) can be presented at either of two speeds i.e. the faster speed and the standard speed (page 635).
	Since Sy teaches if the collection time was 8 sec and the desorb and analysis time was 2 sec (col.4, lines 53-54) and Sy further teaches an issue that need to be solved: an important characteristic of testing cost and a personnel screening portal is that it operate sufficiently fast so as not to significantly impede the flow of people going through it. Current portals operate with a sampling interval of about 10-15s from one person to another. This is much longer than the interval of about 4-6 s for which standard metal detectors are capable. Methods to improve the sampling interval of a vapor/particle detecting portal are highly desirable (col.2, lines 7-22), and since page 635 of Umass further states that if you are using fast peaks feature, integrator must be fast enough to process data coming from the GC, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sy with concept teachings of Umass to include an air sampling device comprising: a first unit and a second unit, the first unit and the second unit each being capable of alternating between a collection mode and desorption mode, each unit being in an opposite mode from the other, and the first and second unit working in conjunction with each other so that the device generates a data point in thirty seconds or less. This is important for a personnel screening portal is that it/device operate sufficiently fast so as not to significantly impede the flow of people going through testing process, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges i.e. the device generates a data point in thirty seconds or less involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Furthermore, it is obvious for one having ordinary skill in the art to modify Sy with concept teachings of Umass to include an air sampling device comprising: a first unit and a second unit, the first unit and the second unit each being capable of alternating between a collection mode and desorption mode, each unit being in an opposite mode from the other, and the first and second unit working in conjunction with each other so that the device generates a data point in thirty seconds or less, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. a personnel screening portal is that it/device operate sufficiently fast so as not to significantly impede the flow of people going through testing process) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 
	Modified Syage does not explicitly teach wherein the first and second unit each include a respective cylindrical pre-concentrator tube curved in a C-shape, the pre-concentrator tube containing a sorbent, the pre-concentrator tube formed from a material capable of conducting electricity.
	Lucas teaches a concept of: a cylindrical pre-concentrator tube containing a sorbent, the pre-concentrator tube formed from a material capable of conducting electricity (fig.1b-1c and col.5, lines 3-24 and claim 15: a preconcentrator comprising an electrically conductive tubular capillary, the preconcentrator operable to pass a vapor through a central passage of the tubular capillary, the tubular capillary having an inner surface coated with a sorbent material, wherein the sorbent material absorbs a target chemical from the vapor at a first temperature and desorbs the target chemical at a second temperature).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify preconcentrator of modified Sy with concept teachings of Lucas to include wherein the first and second unit each include a respective pre-concentrator tube, wherein the pre-concentrator tube containing a sorbent, the pre-concentrator tube formed from a material capable of conducting electricity. This is important because an electrical current can be provided directly to a hollow capillary tube 10 to generate resistive heating in the tubing (col.5, lines 36-38). Such capillary tube 10 will typically require a relatively low power input to attain a given temperature and may exhibit a rapid response time. Also, sorbent material that is coated directly onto the inner surface of the heating element so that the heating process may be fast and uniform throughout the pre-concentrator (col.5, lines 61-67). 
	Modified Syage does not explicitly teach cylindrical pre-concentrator tube curved in a C-shape.
	Fine teaches a concept of: explosives vapor detector of the invention may readily be utilized in systems other than the above-described walk-through explosives vapor detection system. For example, a vehicle “sniffer” for inspecting vehicles passing a checkpoint may include one or more flexible hoses each having a pre-concentrator (col.13, lines 47-52: flexible hoses suggest that flexible hose(s) are capable to be bent; bending hose(s) having a pre-concentrator, wherein the bending hose(s) can form C-shape hose(s) or tube(s) in a broadest sense).

	Since Lucas further teaches that a capillary tube 10 that is formed in to a desired shape and that may be heated (abstract of Lucas) and since flexible hoses of Fine suggest that flexible hose(s) are capable to be bent; bending hose(s) having a pre-concentrator, wherein the bending hose(s) can form C-shape hose(s) or tube(s) in a broadest sense (see col.13, lines 47-52 of Fine), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify cylindrical pre-concentrator tube of modified Sy with concept teachings of Fine to include cylindrical pre-concentrator tube curved in a C-shape or any other desired shapes including i.e. C-shape. This is important to quickly and easily sniff various parts of a vehicle such as the trunk, engine compartment, and under portions, thus eliminating slow physical (manual) searches. Also, the explosives vapor detector can readily be incorporated into an air monitoring system of a building—e.g., as an ultrasensitive instrument which continuously sniffs the air-handling system of a building (col.13, lines 55-61) since a change in the shape of a prior art device (i.e. cylindrical pre-concentrator tube) is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to ensure cylindrical pre-concentrator tube can fit into various/different sizes and shapes of sensor/device/chromatography housing/system) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

In an alternative (for claim 11), claims 1, 3, 5, 9-12, 14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Syage – US 7401498 (hereinafter “Sy”) and further in view of Kendler – US 20080105036, and further in further view of Lucas - US 8117896 and Fine – US 10113983.

As to claim 11, Sy teaches an air sampling device comprising: a first unit and a second unit, the first unit and the second unit each being capable of alternating between a collection mode and desorption mode, each unit being in an opposite mode from the other, and the first and second unit working in conjunction with each other (col.4, lines 17-23 and fig.4: first stage preconcentrator corresponds to “a first unit”; second stage preconcentrator corresponds to “a second unit”).
	Sy does not explicitly teach the device generates a data point in thirty seconds or less. 
	Kendler teaches a concept of: sampling and detecting/analyzing a fluid sample (fig.1a-1b) utilizing a port switch valve 34 (fig.1a-1b), a desorbing mechanism ([0151-0152]), a main column 30 (fig.1a-1b), a flame photometric detector ([0169], fig.1a-1b).
	Kendler further teaches wherein port switch valve of the first unit (or device 10) includes a plurality of ports (fig.1a-1b) (as recited in claim 13); wherein when the first unit (or device 10) is in the collection mode, the plurality of ports are in a first configuration (fig.1a), and wherein when the first unit (device 10) is in the desorption mode, the plurality of ports are in a second configuration (fig.1b) (as recited in claim 15). 
	Since Sy teaches if the collection time was 8 sec and the desorb and analysis time was 2 sec (col.4, lines 53-54) and Sy further teaches an issue that need to be solved: an important characteristic of testing cost and a personnel screening portal is that it operate sufficiently fast so as not to significantly impede the flow of people going through it. Current portals operate with a sampling interval of about 10-15s from one person to another. This is much longer than the interval of about 4-6 s for which standard metal detectors are capable. Methods to improve the sampling interval of a vapor/particle detecting portal are highly desirable (col.2, lines 7-22), and since Kendler further teaches a typical duration of one cycle of operation of device 10 is a few seconds ([0135]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sy with concept teachings of Kendler to include an air sampling device comprising: a first unit and a second unit, the first unit and the second unit each being capable of alternating between a collection mode and desorption mode, each unit being in an opposite mode from the other, and the first and second unit working in conjunction with each other so that the device generates a data point in thirty seconds or less (as recited in claim 11); an air sampling device comprising: a first unit and a second unit each comprising at least a respective one of the following: a port switch valve; a sample inlet in fluid communication with a first port of the port switch valve; a first end of the pre-concentrator tube in fluid communication with a sixth port of the port switch valve, and a second end of the pre-concentrator tube in fluid communication with a third port of the port switch valve; an exhaust line in fluid communication with a second port of the port switch valve; a carrier inlet in fluid communication with a fourth port of the port switch valve; a main column in fluid communication with a fifth port of the port switch valve; and a flame photometric detector in fluid communication with the main column; wherein the first unit and the second unit each have a first and second configuration; wherein the first unit is in the first configuration when the second unit is in the second configuration, and vice versa; wherein in the first configuration, the first port is in fluid communication with the sixth port, the second port is in fluid communication with the third port, and the fourth port is in fluid communication with the fifth port; 11 4816-8457-2366.<<VER>11202.78 wherein in the second configuration, the first port is in fluid communication with the second port, the third port is in fluid communication with the fourth port, and the fifth port is in fluid communication with the sixth port; wherein the first unit and the second unit each being capable of alternating between a collection mode in the first configuration and desorption mode in the second configuration, the first and second unit each completing one cycle ever sixty seconds or less such that one of the first unit and second unit generates a data point every thirty seconds or less (as recited in claim 1); wherein the first unit comprises: a port switch valve; a main column; and a flame photometric detector; and the second unit comprises: a port switch valve; a main column; and a flame photometric detector (as recited in claim 12); wherein the port switch valve of the second unit includes a plurality of ports (as recited in claims 14 and 3); wherein when the second unit is in the collection mode, the plurality of ports are in a first configuration, and wherein when second first unit is in the desorption mode, the plurality of ports are in a second configuration (as recited in claims 16 and 5); wherein when the first unit is in the desorption mode, sample provided in the pre-concentrator tube is heated (as recited in claims 19 and 9); wherein when the second unit is in the desorption mode, sample provided in the pre-concentrator tube is heated (as recited in claims 20 and 10). This is important since short durations are favored from stand point of speed ([0135]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges i.e. the device generates a data point in thirty seconds or less involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Furthermore, it is obvious for one having ordinary skill in the art to modify Sy with concept teachings of Kendler to include an air sampling device comprising: a first unit and a second unit, the first unit and the second unit each being capable of alternating between a collection mode and desorption mode, each unit being in an opposite mode from the other, and the first and second unit working in conjunction with each other so that the device generates a data point in thirty seconds or less, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. a personnel screening portal is that it/device operate sufficiently fast so as not to significantly impede the flow of people going through testing process) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 
Modified Sy does not explicitly teach wherein the first and second unit each include a respective cylindrical pre-concentrator tube curved in a C-shape, the pre-concentrator tube containing a sorbent, the pre-concentrator tube formed from a material capable of conducting electricity.
	Lucas teaches a concept of: a cylindrical pre-concentrator tube containing a sorbent, the pre-concentrator tube formed from a material capable of conducting electricity (fig.1b-1c and col.5, lines 3-24 and claim 15: a preconcentrator comprising an electrically conductive tubular capillary, the preconcentrator operable to pass a vapor through a central passage of the tubular capillary, the tubular capillary having an inner surface coated with a sorbent material, wherein the sorbent material absorbs a target chemical from the vapor at a first temperature and desorbs the target chemical at a second temperature).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify preconcentrator of modified Sy with concept teachings of Lucas to include wherein the first and second unit each include a respective pre-concentrator tube, wherein the pre-concentrator tube containing a sorbent, the pre-concentrator tube formed from a material capable of conducting electricity. This is important because an electrical current can be provided directly to a hollow capillary tube 10 to generate resistive heating in the tubing (col.5, lines 36-38). Such capillary tube 10 will typically require a relatively low power input to attain a given temperature and may exhibit a rapid response time. Also, sorbent material that is coated directly onto the inner surface of the heating element so that the heating process may be fast and uniform throughout the pre-concentrator (col.5, lines 61-67).
	Modified Sy does not explicitly teach cylindrical pre-concentrator tube curved in a C-shape.
	Fine teaches a concept of: explosives vapor detector of the invention may readily be utilized in systems other than the above-described walk-through explosives vapor detection system. For example, a vehicle “sniffer” for inspecting vehicles passing a checkpoint may include one or more flexible hoses each having a pre-concentrator (col.13, lines 47-52: flexible hoses suggest that flexible hose(s) are capable to be bent; bending hose(s) having a pre-concentrator, wherein the bending hose(s) can form C-shape hose(s) or tube(s) in a broadest sense).

	Since Lucas further teaches that a capillary tube 10 that is formed in to a desired shape and that may be heated (abstract of Lucas) and since flexible hoses of Fine suggest that flexible hose(s) are capable to be bent; bending hose(s) having a pre-concentrator, wherein the bending hose(s) can form C-shape hose(s) or tube(s) in a broadest sense (see col.13, lines 47-52 of Fine), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify cylindrical pre-concentrator tube of modified Sy with concept teachings of Fine to include cylindrical pre-concentrator tube curved in a C-shape or any other desired shapes including i.e. C-shape. This is important to quickly and easily sniff various parts of a vehicle such as the trunk, engine compartment, and under portions, thus eliminating slow physical (manual) searches. Also, the explosives vapor detector can readily be incorporated into an air monitoring system of a building—e.g., as an ultrasensitive instrument which continuously sniffs the air-handling system of a building (col.13, lines 55-61) since a change in the shape of a prior art device (i.e. cylindrical pre-concentrator tube) is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to ensure cylindrical pre-concentrator tube can fit into various/different sizes and shapes of sensor/device/chromatography housing/system) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claims 1, 3, 5, 9-10, 12, 14, 16, and 19-20, claims 1, 3, 5, 9-10, 12, 14, 16, and 19-20 are rejected as reasons stated in the rejection of claim 11.

	As to claims 13 and 15, claims 13 and 15 are rejected as reasons stated in the rejection of claim 11.

As to claims 2 and 4, claims 2 and 4 are rejected as reasons stated in the rejection of claim 11.

Claims 17-18 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Syage – US 7401498 (hereinafter “Sy”) and further in view of Kendler – US 20080105036, Lucas - US 8117896 and Fine – US 10113983, and further in further view of Meyer – US 20140024129.
	As to claims 17-18 and 7-8, modified Sy does not explicitly teach wherein when the first unit is in the collection mode, a carrier gas may be provided to the main column via two or more of the plurality of ports (as recited in claims 17 and 7); wherein when the second unit is in the collection mode, a carrier gas may be provided to the main column via two or more of the plurality of ports (as recited in claims 18 and 8).
	Meyer teaches a concept of: backflushing and “cleanse” GC column 60 utilizing carrier gas ([0037]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sy with concept teachings of Meyer to include wherein when the first unit is in the collection mode, a carrier gas may be provided to the main column via two or more of the plurality of ports (as recited in claims 17 and 7); wherein when the second unit is in the collection mode, a carrier gas may be provided to the main column via two or more of the plurality of ports (as recited in claims 18 and 8), for backflushing and “cleanse” GC column ([0037]). This is important to make sure GC column is clean (no contaminations) prior to sample analyte from desorption mode is transferred to the column for further processing, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to make sure GC column is clean (no contaminations) prior to sample analyte from desorption mode is transferred to the column for further processing) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Syage – US 7401498 (hereinafter “Sy”) and further in view of Kendler – US 20080105036, Lucas - US 8117896 and Fine – US 10113983, and further in further view of Connor – US 20170164878.
As to claim 6, modified Sy teaches all limitations of claim 1, it does not explicitly teach wherein the first and second units are located within a single housing.	
Connor teaches a concept of: a plurality of sensors can be housed within a single enclosure ([0514]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sy with concept teachings of Connor to include wherein the first and second units are located within a single housing, for compact design/configuration, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for compact design/configuration) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2855